Citation Nr: 1809398	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; S. K.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

2.  The Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service or within the one-year period following service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Hypertension is not proximately due to, aggravated by, or the result of service connected diabetes mellitus type II.  38 C.F.R. § 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103 (a), 5103A (2012); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by a letter sent to the Veteran in May 2010.  VA has also fulfilled the duty to assist the Veteran.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, VA treatment records, private treatment records, and statements of the Veteran.  A VA examination was conducted in September 2010, and a further medical opinion was obtained May 2014.  The May 2014 VA opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board may therefore proceed with adjudication.

II.  Service Connection 

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For certain chronic diseases, including hypertension, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

B.  Analysis

The Veteran seeks service connection for hypertension as secondary to his diabetes mellitus type II.  He essentially contends that his service-connected diabetes is of longstanding duration and either directly caused or aggravated his hypertension. 

There is no question that the Veteran has hypertension.  See September 2010 VA examination report.  The first Shedden/Wallin element has clearly been satisfied.

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of hypertension.  Moreover, the Veteran himself does not contend that his hypertension began in service or within the first post-service year and has instead focused his arguments on secondary service connection.  The second Shedden element has therefore not been satisfied and the claim regarding direct service connection fails on that basis.  

The Veteran has been service connected for type II diabetes, and a 20 percent rating has been assigned for that condition.  The second Wallin element has therefore been satisfied.

The key issue in this case is the relationship, if any, between the Veteran's hypertension and his service connected diabetes.  Several medical opinions are of record that address this issue.

The September 2010 VA examiner opined that the Veteran's hypertension was not at least as likely as not caused or aggravated by his diabetes.  The examiner based this opinion largely on the assumption that the Veteran's diabetes and hypertension evolved concurrently and that, as such, there was no real relationship between the two.

The Veteran challenges the September 2010 VA examiner's finding and essentially contends that his diabetes pre-dated his hypertension and that the conditions did not evolve concurrently as the September 2010 VA examiner suggests.  In support of this contention, the Veteran points to various records showing that his diabetes is of longstanding duration and pre-existed his hypertension.  He particularly points to treatment records from Dr. R.H. which note that the Veteran had "metabolic syndrome" a number of years before he developed hypertension.  Dr. R.H. did not, however, offer an opinion as to the relationship between the Veteran's diabetes and his hypertension.

An additional opinion was obtained in May 2014.  The physician that offered the May 2014 medical opinion considered the evidence indicating that diabetes pre-existed the Veteran's hypertension, but still found that it is less likely than not that the Veteran's hypertension was caused or aggravated by his type II diabetes.  The physician specifically found that, even assuming that diabetes mellitus had been present prior to the diagnosis of hypertension, it is less likely as not that diabetes mellitus would cause or aggravate hypertension, unless there is significant diabetic nephropathy present.  In the Veteran's case, as pointed out by the reviewer, the medical records show no basis for a finding of diabetic nephropathy.  The reviewing physician also noted that there is no evidence of aggravation of hypertension, as the Veteran's blood pressure readings since January 2011 are stable.  No contrary medical opinion is of record.

The only other evidence relating the Veteran's hypertension to his diabetes is the Veteran's own statements.  However, as a layperson, the Veteran is not competent to identify a causal relationship between his hypertension and his service connected diabetes mellitus, as such requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In short, the Board assigns significant probative weight to the negative nexus opinion of the physician who offered the May 2014 medical opinion.  There is no competent opinion of record that links the Veteran's hypertension to a service connected disability.  The third Wallin element has therefore not been met and service connection is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


